Citation Nr: 1725659	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  17-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received with respect to service connection for a lumbar spine disorder.  

2.  Whether new and material evidence has been received with respect to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for gout, to include as secondary to exposure to herbicide agents during service.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or as secondary to exposure to herbicide agents during service.  

5.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with microalbuminuria.

6.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to January 1973, to include service in the Republic of Vietnam from May 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2015 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In the February 2015 rating decision, the Agency of Original Jurisdiction (AOJ) denied increased evaluations for the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral lower extremities disabilities, as well as denied reopening service connection for a lumbar spine disorder.  In the October 2015 rating decision, the AOJ denied increased evaluations for the Veteran's peripheral neuropathy of the bilateral lower extremities disabilities, service connection for gout and hypertension, reopening service connection for peripheral neuropathy of the bilateral upper extremities, and entitlement to TDIU.  The Veteran timely appealed those decisions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Veteran's VA treatment records document that the Veteran was transferred from a VA hospital into a VA-contracted nursing facility associated with the St. Louis VA Medical Center.  The treatment records from that VA-contracted nursing facility are not of record and it does not appear that any attempts to obtain those records have been made.  Consequently, there are outstanding VA treatment records from the VA-contracted nursing facility which have not been obtained and a remand is necessary in order to obtain those records, as well as any other outstanding private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regards to the Veteran's increased evaluation claims, the Veteran was moved to a nursing home in February 2016; in a May 2017 statement requesting advancement on the docket, the Veteran's representative indicated that the Veteran was comatose with a feeding tube for survival.  

It appears that the AOJ scheduled the Veteran for additional VA examinations in November 2016, although those examinations were cancelled because the Veteran failed to RSVP for those examinations, presumably because he was in a nursing home and unable to travel to the VA Medical Center.  The Veteran's representative indicated in his March 2017 statement submitted with the substantive appeal, VA Form 9, that he has attempted to obtain Disability Benefits Questionnaires (DBQ's) from the Veteran's VA-contracted nursing facility on at least 12 occasions without success; the Veteran's representative indicated that further attempts on his behalf would be futile.  

Given that the Veteran has been moved to a nursing facility and is comatose, it appears to the Veteran's condition has worsened since his last VA examinations in January 2015.  Given that the Veteran is staying at a facility under a VA contract, it appears to the Board that an avenue for obtaining VA examinations remains open.  Thus, on remand, the AOJ should attempt to schedule VA examinations of the Veteran, to include having a doctor at the VA-contracted facility complete the appropriate DBQ's.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, with respect to the hypertension claim, the Board notes that the Veteran is shown to have served in the Republic of Vietnam and he is therefore presumed exposed to herbicide agents as result of his military service.  There is evidence that hypertension may be related to herbicide exposure; additionally the Veteran's representative has specifically raised secondary service connection due to his diabetes as related to hypertension.  Consequently, the Board finds that, on remand, a medical opinion with respect to the hypertension claim should be obtained, regardless of whether examinations of the Veteran can be performed.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Little Rock, St. Louis, and Fayetteville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain any and all treatment records from the St. Sophia Nursing and Rehabilitation Center (a VA-contracted nursing facility) and associate those documents with the claims file.  If those records are found to be unavailable and any further attempts to obtain those records would be futile, such should be noted in the claims file in a memorandum of unavailability and the Veteran and his representative should be so notified.

3.  The AOJ should attempt to schedule the Veteran for VA examinations of his diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and hypertension.  

If the Veteran is unable to make those scheduled examinations and a VA examiner is unable to travel to the VA-contracted facility to perform the examinations, then the AOJ should attempt to arrange for a doctor or other qualified medical professional at the nursing facility to perform the relevant examinations and to submit DBQs, as feasible.  

If any of the above options are not feasible and VA is unable to obtain any VA examinations of the Veteran by any and all means, the AOJ should specifically document their efforts and findings in a memorandum associated with the claims file.

4.  Next, the AOJ should arrange for an appropriate physician to review the claims file and to provide the following medical opinions:  

(a) Hypertension: Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease as opposed to a temporary flare-up in symptoms) by the Veteran's service-connected disabilities, particularly his diabetes mellitus with microalbuminuria.  The examiner must specifically address the article noted by the Veteran's representative in his March 2017 statement with the substantive appeal.

If aggravation of the Veteran's hypertension by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected disabilities.

(b) TDIU: The examiner should then describe the limitations and restrictions imposed by his service-connected impairments-including his service-connected psychiatric disability, diabetes mellitus with microalbuminuria, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction and cataracts, as well as any other disorders found to be service connected, as above-on such work activities as interacting with customers/coworkers, typing or using a keyboard, answering a phone, filing papers, sitting, standing, walking, lifting, carrying, grasping, pushing, and pulling for up to eight hours per day.  

The examiner should additionally address any other evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

